Citation Nr: 0934851	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-24 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 
to September 1990; and from February to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO, inter 
alia, awarded service connection for a right knee disability 
and for a right shoulder disability.  The RO assigned a 0 
percent (noncompensable) rating for the right knee disability 
and a 10 percent rating for the right shoulder disability, 
each effective August 26, 2002.  In November 2004, the 
Veteran filed a notice of disagreement (NOD) with the initial 
ratings assigned.  A statement of the case (SOC) was issued 
in June 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2006.

In a June 2006 rating decision, the RO increased the rating 
for the Veteran's right knee disability to 10 percent, 
effective August 26, 2002.  As a higher rating is available 
for this disability, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for an 
initial, higher rating remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In February 2008, the Board granted a higher, 20 percent 
rating for the right shoulder disability effective December 
9, 2006, but denied a rating higher than 10 percent prior to 
that date.  In that same decision, the Board remanded the 
claim for an increased rating for the right knee disability 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in a July 2009 supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration.  

The Veteran also appealed the RO's November 2002 denial of 
service connection for a cervical spine disability (claimed 
as a neck injury).  In February 2008, the Board remanded this 
issue to the AMC for additional development.  Prior to 
returning this appeal to the Board, in a July 2009 rating 
decision, the AMC granted the Veteran's claim for a cervical 
spine disability.  Because the July 2009 decision represents 
a full grant of the benefits sought with respect to this 
issue, this matter is no longer before the Board for 
consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).

As a final preliminary matter, the Board notes that because 
the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for a 
right knee disability, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  X-rays of the right knee have shown evidence of 
osteoarthritis; range of motion of the right knee has been to 
no less than 0 degrees of extension and 100 degrees of 
flexion with pain beginning at 90 degrees of flexion; there 
is no objective evidence of recurrent subluxation or lateral 
instability of the right knee.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right knee disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to the assignment of disability ratings, as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an October 2002 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection (as the claim was then).  Post-rating letters 
dated in January 2005 and May 2008, provided notice regarding 
what information and evidence is needed to substantiate a 
claim for increased rating.  Each letter also provided notice 
as to what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  In addition, the May 2008 letter, along with 
a June 2006 letter, provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The September 2004 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the 
October 2002 letter.  After issuance of the January 2005, 
June 2006, and May 2008 letters, and opportunity for the 
Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of July 2004, August 2005, December 2006, and 
December 2008 VA examinations.  Also of record and considered 
in connection with the appeal are the transcript of the July 
2007 Board hearing and the various written statements 
provided by the Veteran and by her representative, on her 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Shinseki.  


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The medical evidence shows that the Veteran has been 
diagnosed with traumatic arthritis and patellofemoral 
tracking syndrome of the right knee.  Under Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
(established by X-ray) under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The report of the July 2004 VA examination reflects the 
Veteran's complaints of right kneecap pain with a sensation 
of giving way.  The Veteran used no assistance devices or 
braces.  On objective physical examination, she had full 
range of motion of the right knee from 0 degrees of extension 
to 140 degrees of flexion.  The patella was tender and 
slightly hypermobile.  There was no varus or valgus 
instability or laxity of the anterior cruciate ligament 
(ACL).  An X-ray revealed degenerative changes of the 
patellofemoral joint.  The diagnosis was patellofemoral 
tracking syndrome.  

The report of the August 2005 VA examination reflects 
complaints of right knee pain with flare-ups during increased 
activity, squatting, or deep knee bends.  The Veteran used no 
assistance devices or braces.  On objective physical 
examination, she had full range of motion of the right knee.  
There was patellofemoral grind as well as pain at the 
patellofemoral articulation with deep knee bends.  The 
collaterals, ACL, and posterior cruciate ligament (PCL) were 
stable.  McMurray's and Apley's tests were negative.  An X-
ray revealed patellofemoral osteoarthritis, mild in nature.  
There was no evidence of weakened movement, excess 
fatigability, or incoordination.  There was painful motion 
with repetitive knee bends, but no additional loss of 
functional range of motion.

The report of the December 2006 VA examination reflects the 
Veteran's complaints of right knee pain, weakness, stiffness, 
and locking.  She denied swelling, heat, redness, 
instability, or giving way.  On objective physical 
examination, she had full range of motion of the right knee 
with no instability of the collaterals, ACL, or PCL.  There 
was patellofemoral crepitance and pain with flexion.  There 
was no medial or lateral joint pain; her gait was normal; and 
there was no ankylosis.  The diagnosis was patellofemoral 
arthritis and the examiner opined that after repetitive 
exercise, the Veteran lost 10 degrees of functional range of 
motion in flexion.

During the July 2007 Board hearing, the Veteran testified 
that she occasionally used a knee brace; had increased pain, 
especially when bending and going up and down stairs; and had 
some lateral limitation of motion and instability.

The report of the December 2008 VA examination reflects the 
Veteran's complaints of increased right knee pain, locking, 
and a popping sensation.  On objective physical examination, 
there was tenderness and guarding of the right knee.  There 
were no deformities or instability.  There were clicks, 
snaps, and grinding.  The examiner noted that there was 
abnormal patellofemoral tracking and subpatellar tenderness.  
Range of motion was from 0 degrees of extension to 100 
degrees of flexion with pain beginning at 90 degrees of 
flexion.  There was no additional functional limitation with 
three repetitions.

Based on the foregoing evidence, the Board finds that an 
initial rating in excess of 10 percent for the service-
connected right knee disability is not warranted.

As mentioned, traumatic arthritis of the left knee is rated 
based on limitation of flexion and extension.  If arthritis 
is confirmed by X-ray, such as in this case, a 10 percent 
rating is assigned if limitation of motion of the joint 
involved is noncompensable under the corresponding Diagnostic 
Codes.  Here, during the appeal period, range of motion 
studies have not shown limitation of extension or flexion to 
a compensable degree.  Hence, a rating in excess of 10 
percent is not warranted based on limitation of motion.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and extension.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Moreover, despite the Veteran's subjective complaints of 
giving way of the right knee, there has been no objective 
evidence of instability or laxity of the right knee.  Hence, 
a separate, compensable rating under Diagnostic Code 5257 is 
not warranted.  

The Board has also considered other Diagnostic Codes 
pertaining to the knee (Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263); however, because there is no evidence of 
ankylosis, cartilage dislocation or removal, tibia or fibula 
impairment, or genu recurvatum, those criteria are not 
relevant to this appeal.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, even considering pain and other factors, 
the evidence simply does not support assignment of any higher 
rating under DC 5260 or a separate, compensable rating under 
DC 5261.

Additionally, the Board finds that there is no showing that, 
at any point during the appeal period, the Veteran's right 
knee disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the June 2006 SOC).  Although the 
December 2008 VA examiner noted that the right knee 
disability impacts the Veteran's occupation as a nurse 
administrator, the right knee disability has not objectively 
been shown to markedly interfere with employment, to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for the right knee disability under any applicable rating 
criteria.  As such, there also is no basis for staged rating 
of the disability, pursuant to Fenderson, and the claim for a 
higher initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


